10 F.3d 805
73 A.F.T.R.2d 94-583
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Raymond H. COPP, JR., Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 93-1666.
United States Court of Appeals,First Circuit.
November 24, 1993

Appeal from the United States District Court for the District of New Hampshire
Alfred D. Ellis and Cherwin & Glickman on brief for appellant.
Michael L. Paup, Acting Assistant Attorney General, Gary R. Allen, Charles E. Brookhart, and Sally J. Schornstheimer, Attorneys, Tax Division, and Peter E. Papps, United States Attorney, on brief for the United States.
D.N.H.
AFFIRMED
Before Selya, Circuit Judge, Coffin, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
We have carefully reviewed the record in this matter and find that the order appealed from is proper in all respects.  Moreover, because the appeal presents no substantial question of fact or law, and seems likely to have been interposed primarily for purposes of delay, we summarily affirm, grounding our affirmance on the reasons elucidated at length in the district court's rescript and in our earlier opinion resolving a companion dispute between the same parties.   See Copp v. United States, 968 F.2d 1435 (1st Cir. 1992), cert. denied, 113 S. Ct. 1257 (1993).  We add only that, insofar as appellant attempts to invoke the attorney-client privilege, he seeks to shield too much, too soon, on too exiguous an evidentiary showing.   See, e.g., United States v. Wilson, 798 F.2d 509, 512-13 (1st Cir. 1986) (describing requisite showing);   cf.  United States v. Allee, 888 F.2d 208, 212 (1st Cir. 1989) (discussing analogous problem in connection with Fifth Amendment privilege).  We need go no further.


2
Affirmed. See 1st Cir.  Loc. R. 27.1.  Mandate shall issue forthwith.